Forest fires in Greece, their consequences and conclusions to be drawn for prevention and preparedness measures (debate)
The next item is the statement by the Commission on forest fires in Greece, their consequences and conclusions to be drawn for prevention and preparedness measures.
Member of the Commission. - (FR) Mr President, I first wish to apologise for the absence of my colleague Stravros Dimas, who wished to take part in this debate but has been prevented from doing so due to a recent serious eye operation.
Ladies and gentlemen, the European Commission wishes to express its deepest regret following the devastation caused by the forest fires in Greece. Our thoughts are with the victims and their families. President Barroso travelled to Greece this weekend to size up the situation for himself. Commissioner Hübner also visited the scene in order to assess to what extent European funds can make a contribution to reconstruction work there, and will report on her visit at tomorrow's College meeting. Commissioner Dimas, who was in Greece during the initial fires, witnessed the deployment of international assistance for the Greek fire-fighters, and also reported to the College in order to inform the entire Commission about the aid provided and to appeal for all available instruments to be mobilised for rapid reconstruction.
This has been both a human tragedy and an ecological disaster. The fires have destroyed human lives, homes and the economic framework of an entire nation. The extent of the damage is considerable: at least 180 000 hectares of land have been burned, and 130 towns and villages devastated. In the areas most seriously affected, such as the Peloponnese and central and eastern Greece, regional economies were badly hit. All Europeans were moved by footage of the fires, and Europe was prompted to react and take measures when Greece called for assistance.
The Commission's Monitoring and Information Centre was able to coordinate the assistance offered by 14 Member States, and the international community provided additional fire-fighting assistance, thereby playing a major role in preventing the fires from spreading. With the assistance of the Commission, Greece's European partners were able to supply specialist airborne assistance with 13 Canadair water bombers and 20 helicopters - this information will be updated on Monday - and fire-fighting units on the ground, vehicles and other facilities. Particularly valuable assistance was provided by Norway, Switzerland, Serbia, Russia and Israel. The mission was the largest ever European civil protection operation carried out for a Member State. Aid was rapid and efficient, a remarkable example of European solidarity.
The damage caused by the fires in Greece was on an exceptional scale, and occurred within a general context of escalation of this type of disaster. Between July and August this year the Commission received a dozen international assistance calls: from Greece, Cyprus, Italy, Bulgaria, Albania and the former Yugoslav Republic of Macedonia. As a general rule the response by Member States was generous and immediate. The increase in the number of calls for assistance, however, brought about a situation which eventually affected the operational limitations of airborne fire-fighting operations. The European Union ought to give first priority to the possibility of mobilising additional capacity, and equip itself with extra fire-fighting facilities by approaching either non-EU countries or the private sector.
The Greek Government has estimated the damage at approximately EUR 4 billion, or around 2% of Greek GDP. The government is drawing up a coherent action plan to redress the situation, and has informed the Commission that it intends to seek assistance from available EU programmes.
The terrible environmental damage caused in Greece is now compounded by the risk of torrential rain running into rivers to hit a weakened ecosystem, and soil erosion causing landslides and water pollution. A large number of protected zones have been destroyed, and the Commission is now examining how the available funds, and the Life+ Fund in particular, could be mobilised to help restore the habitats destroyed.
The Commissioners have discussed these issues in detail and the Commission has undertaken to take all possible measures to help the Greek Government to cope with the social, environmental and economic consequences of the fires. One possible instrument available to meet the needs of the Greek people is a reprogramming of the Structural Funds for the regions and programmes directly affected.
Moreover, the Solidarity Fund may be mobilised on the basis of a request submitted by the Greek authorities. Within this context, the cooperation of Parliament and the Council will be essential to reduce as far as possible the length of the process for the adoption of an amending budget proposed by the Commission with a view to mobilising this Fund.
In relation to the support envisaged by the 2006 operational programmes concerned, as soon as a request for modification is made by the Greek authorities the Commission will examine it with maximum flexibility within the context of the existing regulatory provisions. Any available credits will be diverted towards meeting the immediate needs of the people and regions affected by the crisis. A fast-track procedure will be used by the Commission to ensure a rapid decision.
For the period 2007-2013, the Commission will adopt new programmes as planned in October following the request by the Greek authorities. The programmes may be adopted at a later date depending on the needs identified and the regions and sectors concerned, on the basis of an overall plan presented by the Greek authorities. With respect to the European Social Fund, we must ask the Greek authorities to include a substantial 'human resources' section in the ongoing action plan. The plan must cover all areas: employment, inclusion and health, education and training, and public administration reform.
Climate change may bring drier winters and hotter summers, thereby creating an ideal context for fires. There is now an increasing risk of forest fires, and Europe's response to this tragedy must also take account of the need to reduce the impact of future fires. Forest management is largely the responsibility of the Member States. This is understandable since the national governments are in a better position to administer their own territory, invest in fire prevention measures and plan the responses of the emergency services.
There are also many options whereby the EU may provide back-up for national responses in this area. The Commission intends to draw up a communication on forest fires, and will be examining a number of practical measures that could improve fire prevention and the rebuilding of economies and ecosystems.
Even though the EU response in terms of civil protection was impressive, the Commission feels that it is time to enhance its capacity in this area. This is an aspect it has been considering since 2006, and in fact President Barroso had already asked Michel Barnier to draw up a report on the matter. We will carefully examine the recommendations of the Barnier Report when the proposals are submitted.
It is encouraging to see that Parliament has always backed ambitious development of European capacity in terms of civil protection. Nevertheless, to enable new measures to be adopted, the unanimous support of the Member States must be forthcoming, and this has frequently proved difficult.
In 2006 the Commission proposed using Community funds from the Civil Protection Financial Instrument to provide extra civil protection facilities such as airborne fire-fighting units for large-scale fires. That is point 9 of that day's resolution almost word for word. Regrettably a number of Member States do not share this attitude, and the scheme cannot be implemented. As a result, the Commission urges the Member States to adopt a more ambitious approach when future proposals are submitted to them in this area.
on behalf of the PPE-DE Group. - (EL) Mr President, Commissioner Špidla has described in detail the major disaster suffered by my country. The President of the European Commission, Mr Barroso, and Commissioner Hübner have visited Greece and the other regions affected by the disaster.
On behalf of all Greeks, I should like to take this opportunity to thank the European Union, the Member States and other countries for immediately sending specially trained firemen and air support, thereby providing my country with vital assistance in fighting the catastrophic fires.
I should also like to point out that similar catastrophic fires (although not on the scale suffered in Greece) have afflicted all the southern European countries that have experienced similar conditions.
Our primary concern now is to look ahead to the next stage, which is already in progress. The first economic support measures for victims are already proving effective. Within a few days, most of those entitled to money to meet their immediate needs and to replace their household belongings have received it. Many homeless people have access to temporary accommodation in mobile homes.
After the conclusion of an agreement between the Greek Government and the European Commission, affected farmers and stockbreeders (the latter, I hasten to add, having lost more than 73 000 head of cattle in the fires) are receiving advance payments to compensate for the loss of their crops, livestock capital and equipment.
I should also like to inform the Commissioner that what he has mentioned is already being done: a study and a draft reconstruction plan for all fire-stricken areas are already in progress. The plan aims rapidly and effectively to cover the immediate human and economic needs of the victims, and also to repair the environmental damage as quickly as possible.
A special part of the plan concerns landscape regeneration at the Olympia archaeological site, which, together with the ancient stadium, museum and other buildings, has been saved through the superhuman efforts of the fire-fighters.
We must acknowledge that the Community Civil Protection Mechanism has granted Greece the single largest amount of assistance it has given out since it was set up in 2001. This assistance has shown that the principles of cooperation and solidarity are at the very heart of the European Union.
With the resolution on which we will be voting tomorrow, our aim is for the European Commission to rapidly mobilise the EU Solidarity Fund and secure all the envisaged financial resources to combat the medium- and long-term consequences.
Secondly, a special rapid-response mechanism should be set up for major natural disasters; in fact some preliminary work has already been carried out in this area. We also believe - Mr Špidla mentioned this, but please allow me to highlight this point - that the Commission should consider the creation of an independent supplementary force consisting of private fire-fighting aircraft or of European countries which do not face a serious fire risk during the summer months. This support force could be located in high-risk countries and be ready for action from the summer of 2008.
I am sure that the EU will stand alongside my country and show in practice that solidarity is the basic principle governing relations between us.
To conclude, I should like to thank you once again for all the support you have hitherto given.
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, I had the opportunity to see the disaster and its impacts for myself in Greece at the weekend. My colleagues and I travelled to some of the affected areas, and I must say that I have never seen such a tragedy in my life. There are people who, as a result of these fires, lost everything they owned, their homes and possessions, in a matter of minutes. I spoke to people who had run for their lives, quite literally with only the clothes on their backs. The situation is critical. Many people's livelihoods are at risk, and they need help in the short term.
Commissioner Špidla is thus quite right when he says that we need swift aid and we need unbureaucratic aid. Speaking on behalf of my Group, when I say that we need swift and unbureaucratic aid, this does not mean - as some Commission officials think - in two or three months' time. No, the aid must be provided now, straight away and directly. People do not need help in two months' time; they need it now. That is why we are asking for resources to be made available directly from the Solidarity Fund, and if any money is left over in the Structural Funds or other budgets, this should be made available as quickly as possible too.
This is not our first debate about disasters. Time and again over the last ten years, we have sat here and discussed what to do. This applies not only to Greece; it also applies to the people in the flooded areas of Great Britain, who were similarly affected this summer, or people who are affected by earthquakes, and indeed any disaster area.
The following point is important: a centralist approach is of no help when we are trying to mitigate the effects of a disaster at local level. If there are fires around Athens, we need an effective local fire service, not a Disasters Commissioner in Brussels. That is the key point: disaster management must be organised on a decentralised basis. The governments of the European Union must therefore establish their own infrastructures in their own countries, based on their own local conditions and within their own jurisdiction. This infrastructure is needed to take swift and effective action at local level when floods or fires occur.
The European Union must utilise the opportunities at its disposal in order to ensure effective coordination. There are governments who want to start by doing everything themselves - even though they have missed every opportunity that has presented itself over the last ten years to develop the infrastructure - and then call for others' assistance far too late, out of misplaced embarrassment or misplaced ambition.
Let us be clear about one thing then: asking for international assistance, ladies and gentlemen in government, is not an admission of failure. On the contrary, it shows a sense of responsibility and demonstrates an effective management approach. Governments need to respond in this way much more quickly. We then need to develop the coordination mechanisms that are essential to enable us to take effective action.
As politicians, we must all be clear on one point: people do not like the State. Their experience of the State is its role as a regulatory power or tax authority, and we are all well aware that this is only of peripheral interest to citizens. There is one thing which interests citizens when it comes to the State and central government, however, and that is knowing that the State is there to help people in their hour of need. If the State is not there to help when it is urgently needed, and if it does not take action when the police are needed or the fire service is needed, citizens never forget. That should be borne in mind by everyone in a position of responsibility in every country!
What are we actually here to do? Our task is to create the parameters to cushion the fundamental risks facing people in their lives. This must take place at local level. I must reiterate that point. In the places I visited, there is no volunteer fire service. In my country, in the town where I was mayor, we had a volunteer fire service consisting of men and women who give up their free time to protect others from fire. In the places I visited in Greece, this does not exist.
It would be an act of solidarity, for example, if countries who do have this type of service could work together with the affected communities, e.g. in Greece, and think about setting up this type of scheme, with the European Union providing assistance, funding and equipment to enable these structures to be established. That should be one of the lessons we learn from these experiences.
Let me make one final comment that I think is very important: I believe that in a situation such as the one facing the people of Greece today, it is very important for them to feel that they are not alone. That is why I felt it was so important for us, as the Socialist Group in the European Parliament, to send out a message to the people there. Let us say to them: 'All of us - across party lines - know what you are going through'. In this situation, there are no ideological differences. There is no such thing as Christian Democratic or Socialist fire protection! What there is, however, is solidarity with people in need.
I have one further comment: there will always be people in need - whether as a result of flooding or fire - unless we understand that it is not just about criminal elements. Yes, I think that arsonists who want to seize a piece of land by destroying the natural environment are nothing but primitive criminals. They do exist. Nonetheless, much of what we have experienced in recent years is a consequence of climate change, and we will have to become acclimatised to much more than what we are experiencing now. It is not enough to tackle the consequences as they occur. We must also address the causes. That is why a new climate policy course will also play a key role in helping us to deal more effectively with what we have witnessed in Greece and elsewhere.
(Applause)
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, I am grateful to Mr Špidla for being here today and making his statement. I should like to begin by expressing my solidarity with the Greek people in particular, but also with those in other countries and regions, such as Sicily and southern Italy, who have suffered similar disasters. I would also pay tribute to the self-sacrifice of the fire-fighters and volunteers and, of course, express sympathy for the victims and their families.
I should like to take up the last part of what Mr Schulz said about the importance of preventive measures. These are a key priority, in my opinion, especially in view of climate change, and I hope we can all convince ourselves that this is a reality and not just a slogan. It basically results in a worsening of extreme events, which is why we are witnessing heavier rainfall and longer periods of drought. This is a totally new challenge for our countries.
There is a need for land maintenance geared to practical steps to combat such phenomena, especially forest fires. The risk of forest fires must be lessened by thinning trees, clearing away anything that could help to propagate a fire and thereby trying to reduce the fire load and the speed at which the flames can spread.
Maintenance is therefore essential, and this must also include watercourses, in case of flooding, so as to increase water retention times. Here we simply need to examine the plethora of proposals made in the Barnier Report calling for a Community force to tackle natural disasters.
In conclusion, all the indications are that the civil defence sector is one where the EU needs a capacity to act, because some disasters are on a scale too big for individual Member States to tackle.
on behalf of the Verts/ALE Group. - (SV) Mr President, first of all, our thoughts are with the families who have lost members, homes and possessions. Disaster relief must be set in motion extremely quickly.
Society too has lost valuable forests and valuable habitats. It is important that the long-term aid is granted in a context of sustainable development so that we do not invest money only for it to be burnt up again.
We talk about natural disasters but increasingly it is anthropogenic disasters that are occurring. We are changing the climate, the result of which is both extreme drought and extreme rainfall. In some cases the protection of our forests is weak. In some cases we are cutting back the civil defence which saves us from fires. If this is to be sustainable in the long term, work on climate change is needed, both legislation and sound protection of habitats.
I would hope that one condition for European support for construction is reforestation and that money is not used cynically to exploit forest fires to introduce construction of new tourist areas or other changes to land-use.
My Green colleagues in Greece have also asked me - unfortunately we do not have any Green MEPs from Greece - to say that we want to stop amendments to Article 24 of the Greek constitution which weaken the protection of forests. Right now forests need even more protection.
I do not want to criticise or defend the government today. An election campaign is in progress and some seek to criticise and some seek to defend the government. But right now we must help Greece and all the other countries affected - we will accept criticism and analysis when the disaster has been dealt with.
on behalf of the GUE/NGL Group. - (EL) Mr President, Commissioner, my country, Greece, is facing a tragedy. This summer, 75 people lost their lives. About 300 000 hectares of forest were burnt down; we are facing a huge ecological and economic disaster.
The government was caught unawares. It tried to blame this tragedy on an invisible enemy and 'asymmetrical threats', implying internal or external terrorist activity. In reality, we are paying for the sins of the present and previous governments. Greece is the only country to have neither a forest register nor a land register. An attempt is being made in Greece to reduce the level of forest protection by revising Article 24 of the Constitution. It is a country of 2 million unauthorised buildings, many in forest areas; villas can easily be built on burnt land and later connected to electricity and water thanks to vote-winning amendments made by governments.
This must change. Unfortunately, no adequate action has been taken to prevent this tragedy. Although the dry, rainless winter and then the heat waves were harbingers of serious fires, inadequate protection was provided. When disaster struck, there was insufficient coordination, and even now, tens of millions of euros approved by the Cohesion Fund for forest protection remain unused. A total of EUR 33 million has been approved since 2000, but to this day, not a single euro has been used.
Greece, a Member State, must do more. But we, as the European Union and the European Parliament, must also do more for our common European forest heritage.
But enough idle talk, Mr Špidla. 'Let us examine the Barnier proposals': this is hot air, for you have kept these proposals filed away a very long time. You ordered them; you must implement and promote them. You must allocate more money from the Solidarity Fund and Rural Development Fund to Greece and to the other affected countries immediately and without unnecessary red tape. Finally, a fund should be set up for the protection of European forests and the prevention of fires. Just as you did with the floods, you should examine the possibility of a directive on protection against fire risks.
Furthermore, allow me to make a request on behalf of my group. We need more European involvement to protect forests and the environment. Instead of helping the Americans with rapid-response forces in Iraq and Afghanistan, we should set up a European rapid-response force to deal with natural disasters.
Abstract discussion on the risk of climate change is not enough. We, the European Union, must do more about it, and this means common policies, more money from the Common Funds, and stricter control of Member States when they contravene European environmental legislation.
on behalf of the IND/DEM Group. - Mr President, I address the House on behalf of Georgios Karatzaferis, a Greek Member from my group. He decided to take care of matters in Greece, where 63 citizens have died, 120 villages and small towns have been damaged and millions of trees have been burnt. The GNP loss may be calculated as 2%. It is a disaster, and Greece needs all possible support from the other Member States and the European Institutions.
It seems that EU funds that had been foreseen for the prevention of such disasters have not been used in the proper way. I therefore ask the Commission to establish a full investigation into what happened to the Community funds set aside for mapping land and preventing fires. Who is guilty? Who are those responsible? The families of the 63 Greek citizens who died need an answer; so do we, because we represent taxpayers.
- (ES) Mr President, in recent years we have made a sad tradition of the September part-session in Strasbourg as a discussion of natural disasters. There can be no doubt this is an exceptional time in terms of material damage and lives lost, especially after the terrible fires in Greece, but also in other European regions.
First and foremost, we must declare our solidarity with the Greek authorities, with the Greek people as a whole, but most particularly with the families of those who died, who do not always receive the support they deserve.
European citizens, however, are entitled to demand a little more of their institutions: flexible application of the European Solidarity Fund, certainly, as Commissioner Špidla has explained, which has not always been the case, but also some specific decisions.
We must therefore ask the Council what else has to happen before it dawns on it that work is needed to reform an obsolete fund. I feel I must remind the House that the European Commission proposal and amendments by the European Parliament were submitted to it over a year ago, and so my group wishes to ask the Portuguese Presidency to seriously consider calling an extraordinary meeting of the Council to this end.
On another point, although still in relation to the passive attitude of the Council, my group wishes to ask the European Commission to submit specific Community proposals concerning civil protection, along the lines of the Barnier Report.
Mr President, my group has played an active role in the negotiations on a joint resolution, and we support it unreservedly. I am sure that no one will exploit this debate now to meddle in the Greek election campaign because I am sure that we all agree there is nothing more despicable than attempting to extract political gain from human misfortune.
(EL) Mr President, today we mourn 65 people who died in the flames of the uncontrolled fires in Greece. We have witnessed the frightful destruction, in a single week, of more than 12% of Greece's total forest area, which is Europe's forest heritage.
At a time of great disaster, those in power should feel not only a sense of grief, but also a sense of responsibility. Of course, responsibility for the fires does not lie with this House, but as MEPs, we have a responsibility to ensure that Europe releases aid immediately, without bureaucratic obstacles, for the regeneration of the stricken areas. We also have a responsibility to draw all the necessary conclusions from the problems involved in preventing and controlling these fires, so that Greece and other EU Member States never experience such a tragedy again.
We PASOK MEPs would like to thank all our colleagues in various political parties who have telephoned and sent messages of support to Greek citizens. We would like to thank Martin Schulz, who immediately visited our country and who, together with Giorgos Papandreou, took steps to communicate the situation and to secure European assistance. In addition, we would like to thank all the European governments that have sent help, and also the Commission for its coordinating role.
Commissioner, I welcome the commitments you have made today, as requested both by the Socialists and by other political groups. The Solidarity Fund must finally be reformed so that it can provide real and immediate assistance. I particularly applaud the fact that the Commission is looking favourably on the proposal to release funds from the Third Community Support Framework. In the midst of such a tragedy, let us keep a close eye on the money for the victims: it is in danger of being lost through incompetent handling.
Lastly, I totally agree that a rapid-response team should be set up, not to replace the responsibilities of national governments, but to assist them in coping with terrible disasters.
Hope may grow out of disaster, but in order for this to happen, the following requirements must be met:
· firstly, the burnt areas must be transformed into global models of sustainable, dynamic development, with no environmental throwbacks;
· secondly, there must be mass reforestation;
· thirdly, there must be no more discussion of declassification of forest land, because this simply plays into the hands of anyone inclined to commit arson;
· fourthly, illegal building on burnt land should be strictly prohibited;
· fifthly, the long-awaited creation in Greece itself of an independent Environment Ministry should be put into effect.
What conclusions can we draw? This tragedy was not, unfortunately, inevitable. The Greek Government itself had foreseen it in its recent report to the Commission; it acknowledged a dangerous lack of coordination between ministries and the absence of prevention plans. Yet Greece, as the report itself emphasises, had seen a spectacular improvement in the effectiveness of forest protection between 2001 and 2004. Nor was the number of simultaneous outbreaks of fire unprecedented. In 2000 there was a similar number of outbreaks but the outcome was completely different.
The Greek tragedy of 2007 reminds us that there will always be fires, just as there will always be arsonists. The key requirement, then, is that there should also be strict policies on the prevention and suppression of fires. We should examine Greece's problems, not in order to condemn, but to prevent similar disasters in the future. For the Europe of 2007, 65 deaths are unacceptable.
(Applause)
Mr President, the recent forest fires in Greece brought devastation to the communities affected. Dozens of human lives were lost, hundreds of individuals were injured, thousands of animals were killed, whole villages were burned to the ground and thousands of acres of forests were annihilated. Our condolences and sympathy go to the people of Greece.
For almost 10 days we watched in horror as the fires destroyed life, property and the environment in Greece, and our minds returned to similar catastrophes in Portugal, Italy, Spain and elsewhere in Europe in previous years.
The EU has a duty to ensure that proper compensation measures are implemented swiftly. It also has a duty to look critically at the reasons why these fires had such a catastrophic effect, to analyse what went wrong in terms of prevention and fire-fighting effectiveness and to draw conclusions that might guide us in the future.
Reports from Greece point towards possible gross failings by successive central governments and local authorities to establish proper measures to prevent and fight forest fires. It seems that forests were left without adequate anti-fire zones, without functioning emergency water points and reservoirs, without proper plans for fire-fighting or for the orderly evacuation of villages, without up-to-date fire-fighting equipment and without, in some cases, modern training for fire-fighters.
What happened to EU central monitoring as regards the implementation of forest fire prevention policy? Was the Commission not aware of the apparent poor state of affairs in Greece, and what measures, if any, were taken to correct the situation? Those questions need to be answered urgently and clearly.
However, there is another aspect that should worry us, which is the fact that, according to the Greek Government, there is strong evidence that many fires were caused by organised arsonists.
The fires in Greece have demonstrated the ever-increasing threat of yet another form of terrorism: arson terrorism. It is a form of terrorism that is far more difficult to deal with, because arson terrorists do not have to go through sophisticated security checks, but simply have to go for a drive in the countryside. They do not need to use complicated explosive devices: they just need a matchbox. Therefore, it is high time that we start acting decisively and collectively on ways to counter this new, very catastrophic, form of terrorism in Europe.
In conclusion, it is very important to mention once again our gratitude to all those who fought and risked their lives in the mountains of Evia and the Peloponnese in fighting the catastrophic fires while, at the same time, politicians in Athens were fighting each other on TV shows.
(DE) Mr President, I would like to express my heartfelt sympathy to all those who are grieving for family and friends. My thoughts are with those who have lost their homes and possessions. They need our solidarity.
The Greek Government was forced to admit that legislative loopholes and policy failure were partly the cause of the devastating fires. In an era of climate change, a rejection of regional policy can have such devastating consequences for the natural environment. This situation now needs to change, including in Greece. In the reconstruction effort, one priority must be to preserve and restore the natural landscape in order to make the affected regions habitable again and give the people there a new basis for life and thus a future. Land speculation in every form must be rejected. It cannot be permitted, and certainly not with the EU's money!
I would also caution the Commission against amending the Structural Fund regulations at the expense of sustainability and the partnership principle which are enshrined in it. At this time, that would be the wrong response to the devastating effects of the forest fires in Greece.
(EL) Mr President, this summer's catastrophic fires and floods in Greece as well as in Italy, Portugal, Great Britain and other EU countries, are not a bolt from the blue. Such unprecedented disasters highlight the need to uncover the true causes, to identify those responsible and to halt this ongoing crime against humanity.
We wish to point out the following: by means of a series of reactionary laws and measures, the governments of the Member States have opened the way to the commercialisation of forests and land and, in general, of anything that may be counted as a social good. The fires that claimed 75 of our fellow human beings and more than 250 000 hectares of forest, and caused enormous losses to thousands of ordinary households, are an unprecedented and heinous political, economic and ecological crime against the people of our country.
We gave a timely warning of the grievous consequences, and we have, alas, been proved most tragically right. Let me bring to your attention the findings of the 1993 Greek Parliament inter-party committee, which were unanimously approved by an all-party vote. These findings highlight the uncertain status of ownership, which encourages speculation and illegal occupation of forest land, especially around towns and in coastal areas. The findings also point to a lack of investment in forestry. It was proposed that a single body should be set up to deal with forest protection and the creation of a forest register.
What came of all this? Absolutely nothing.
The joint resolution by the European parliamentary groups on the Greek forest fires, their consequences and the conclusions to be drawn in terms of preventive measures and early warning overlook the true causes and the anti-popular policy of the European Union and the governments of the Member States. A complete lack of foresight is evident.
This extremely dangerous, anti-popular policy strengthens the hand of arsonists and rewards land-grabbers. It damages the environment, causing serious climate change with devastating consequences for mankind. As long as this anti-popular policy, fuelled by increased capital profits, is allowed to continue, arson will go on destroying forests and land. There will be further erosion of workers' rights, and people's rights in general - at work, in education, in health, culture, sport and the environment.
Even now, monopoly groups in the tourist sector are preparing to feast among the ashes on the charred remains of our fire-ravaged country. We believe that at the very least the following must be guaranteed for Greece: no change in land use; immediate general compensation for agricultural produce and damaged agricultural capital; the rehousing of all rural residents at the State's expense, through government agencies.
Also of great importance are the immediate implementation of flood protection projects and other basic prevention infrastructures to forestall further tragedies caused by flooding, and the implementation of measures for immediate protection of the environment and historic sites; the compilation of a forest register; the creation of a single body to supervise and protect forests; and the repeal of the anti-forest laws.
(EL) Mr President, the huge numbers of fires that have ravaged Greece, many of which were caused by arson, in conjunction with high temperatures, prolonged drought and strong winds, have resulted in the loss of lives, destruction of houses and crops, and the loss of thousands of livestock. Fires have destroyed large areas of very beautiful forest, causing an unprecedented ecological disaster.
One of the key principles on which the European Union is founded is that of solidarity. Solidarity has been pledged by many Member States, the Commission and other countries, and Greece is grateful to those who have taken swift action against a natural disaster arising from conditions beyond anything we could have imagined.
However, if we want a quick and coordinated show of solidarity, and an effective one at that, we need to set up a Community mechanism for civil protection against natural disasters, especially when their severity completely exceeds all the capacity of local and national protection bodies.
Amongst other things, the joint resolution proposes restructuring and new, flexible rules for the European Solidarity Fund, coordination of preventive action, and also effective help in combating natural disasters. There is strong support for the establishment of a special European civil protection force to be mobilised in such situations, and always, of course, as a supplement to national action, in accordance with the Barnier proposal.
I should like to believe that a Community mechanism will be set up soon and that the Solidarity Fund will prove to be more effective in the management of disasters and disaster victims. We must not remain inactive again, and the European Union must not wait for the inevitable occurrence of another disaster in a Member State before returning to this question.
Now is the time to act decisively; we must cast aside any small-minded, petty political approach to the issue of natural disasters and civil protection.
(DE) Mr President, we all feel compassion for those who have lost relatives or friends, but also for those who have lost much of what is important to them in their lives on a very personal level. Yes, we feel sympathy, and yes, it is the European Union's task to show solidarity. That is our fundamental principle, and we want to apply it in this instance too, and yes, in this way, we also want to fulfil our responsibility, which we owe to every one of our fellow countries in the European Union.
If we are expected to take on responsibility, however, then we can expect some responsibility in return. We must ask ourselves: could this have been avoided? I am looking in the direction of my fellow Members who have spoken, longstanding Members of this House who have already adopted numerous laws and action programmes. There are good grounds for saying, yes, it could have been avoided. Nine years have passed since the European Parliament adopted the Action Programme for Civil Protection, and what is the Programme about, Mr Trakatellis? You were involved in its development, as were many others. The Programme consists of providing assistance promptly, but it is also about providing training and organising information events so that people at local level are taught how to react and get help quickly. That should, perhaps, have been possible in this instance too, but probably not everyone is proficient enough yet.
What about the 'Forest Focus' scheme? Is forest management actually being taken seriously? In those countries of the European Union which are always hot in summer - in other words, all of Southern Europe - are fire lanes envisaged at all? Or is that not lucrative enough? These are all things which we need to think about. If we are willing to take on the responsibility that we owe, then we have the right to demand responsibility as well.
What about waste policy? We have frequently been told that there are Member States which do not take it very seriously. We have been told time and again by the European Commission that there are countries which are not complying with the current legislation. Of course, that means that a thoughtlessly discarded cigarette end can instantly cause a fire. Yes, we want to show solidarity and provide assistance. However, what is this reaction force about? I have a question for everyone here today who is calling for a European reaction force and perhaps even a European fire service. Let me ask them this: how many million people in 27 countries are these supposed to serve? Almost 500 million? These Members are either charmingly naive, straight out of a fairy tale, or they are populist: one or the other.
We should not delude the people out there into believing that the European Union in Brussels - at the Commission or here in this House - could possibly provide enough fire fighters or rescue workers to intervene for us when disasters occur. We need communication structures, and we must call up helicopters from Germany, Finland and the Czech Republic when they are needed, the very same day. After all, there is an early warning system for certain events in the food sector. There, the deadline is 12 hours. I believe we would want to achieve a faster response time than 12 hours there too. I believe we should be honest to the people out there and say, yes, we can give money, and yes, we can set up communication structures. We can try to help, but you need to take responsibility at local level as well, wherever you are, be it Germany, Northern Europe, Southern Europe or anywhere else.
As dreadful as this situation is at the moment, and as much as we feel compassion and must show solidarity, by the day after tomorrow, we must have identified what needs to change.
(EL) Mr President, the citizens of southern Europe who have suffered from the catastrophic fires have had a very difficult time. You were all well aware of the drama unfolding in Greece, where many lives were lost and huge areas of forest were burnt.
As well as economic consequences, this disaster has had human and environmental implications. We should ask ourselves what will happen to all those who lost their homes, work and land. The Solidarity Fund provides financial aid, but what will be done in social terms to reintegrate the victims?
Moreover, what will happen to the environment? As the first rains will not be slow in coming, further disasters threaten in the middle of winter.
These are the questions we are putting to the Commission, and we must insist, as we did in a similar resolution last year, on the establishment of a European civil protection authority.
(EL) Mr President, the Greek Government is using all its resources in its struggle against a catastrophe that has struck Greece on a Biblical scale. However, the scale of the disaster greatly exceeds the country's capabilities, as Mr Barroso and Mr Schultz have had the opportunity to find out.
At times such as these, European solidarity becomes truly meaningful. International public opinion is watching and assessing how the European family handles the grave misfortune suffered by one of its members.
I call on Mr Barroso in his absence to make full use of all the resources made available to him by his constitutional status. These are the steps which must be taken immediately, and I mean 'immediately':
· flexible activation of the European Solidarity Fund;
· implementation of Article 100(2) of the Treaty, which provides for additional Community funding in the event of natural disasters;
· participation by the Commission and the European Environment Agency in the drafting of a strategic plan for regenerating the fire-stricken areas;
· adaptation of the Third and Fourth Community Support Framework programmes to repair the damage;
· derogation from the Community rules on agricultural and stock-rearing quotas, state aid, and tax exemptions.
To conclude, we are grateful for the help we have received from the Member States in recent days. It was truly invaluable. However, I do not think it eliminates the need to set up a European civil protection force, as proposed by Mr Sarkozy and Mr Karamanlis.
(PT) Mr President, we all regret what has happened in Greece and the United Kingdom. We stand as one with the victims and hope that situations such as these will not reoccur. Unfortunately, as highlighted by the leader of my group, every year at this time the European Parliament adopts a resolution regretting the natural disasters which have occurred during the parliamentary break and proposing measures which are slow to be taken.
We must progress from words to actions so that this situation is not repeated every year, as is currently happening, with ever greater violence and increasing numbers of victims. All these events lead us to believe that the risks are increasing due to climate change and global warming. Various documents exist which suggest solutions - reference has already been made today to the Barnier report and other documents presented by Parliament and the Commission - not only to improve the effectiveness of the civil protection mechanism at European level, but also to improve resources at national level.
As for the oft-mentioned costs, it must be stressed that, when tragedy occurs, this must be tackled and the property destroyed must be rebuilt, which all costs money. It is clearly more costly to cure than to prevent. Not one of the resolutions adopted by Parliament provides for the creation of maps identifying the areas at risk of fire which must be taken into account in terms of planning and development.
Various penalties must also be introduced, such as not allowing building in burnt areas for 10 or 15 years. The Member States do have the necessary ability. I would remind you that in 2003 and 2005 Portugal also had to tackle devastating fires and fortunately has this year been able to help Greece by sending aircraft to fight the fires there. We must therefore increase coordination at European level and improve the mechanisms at national level.
It would be desirable for the Commission to present a directive on fires, as it has done on flooding.
I must end by wishing Commissioner Dimas a speedy recovery.
(EL) Mr President, today I have returned from the disaster-stricken Peloponnese. I went to visit my birthplace, Messinia, which has been severely stricken by the worst forest fires in a century. It was not just a fire or a single front. Hundreds of fires broke out simultaneously, everywhere, throughout the day and night, and in all directions.
I saw villages burning, forests and crops consumed by flames: the elderly preferred to burn in their homes rather than abandon them, and firemen heroically sacrificed their lives in the line of duty. A total of 65 people died like martyrs, most of them struggling to save their homes and villages. More than 250 000 hectares were burnt down. Tens of thousands of residents were left homeless and the whole population is in shock. On behalf of these people, I beg you for assistance and solidarity. Give them the hope that will allow them to stand on their own two feet again.
I would like to thank the European Parliament and the Commission, which have accepted a set of important proposals from the Greek Government. I would like to thank you personally and on behalf of the Committee on Budgets, of which I am a member. Tomorrow I shall submit further relevant proposals and amendments.
The Europe we are building signifies both solidarity and self-confidence. Our stricken fellow human beings now need the solidarity and self-confidence that the European Union can offer them.
We are thus strengthening Europe itself, its cohesion and the faith of the European peoples in their own unity.
Mr President, most of the speakers in this debate have understandably addressed the fires in Greece, the magnitude of which, and given their freshness in our memories, is of a scale that even now we find it difficult to comprehend. But let us not forget that this debate - and certainly the resolution we are adopting tomorrow - also addresses other natural disasters that have occurred over the summer period. We all know that their causes are, in the long run, partly linked.
I draw attention in particular to the floods that affected many parts of England, including my own constituency of Yorkshire and the Humber. I would urge the Commission and all those involved in processing the requests that have now been made for assistance from the European Union budget - and for the solidarity that our Union can display - to make sure that in all these cases those funds are mobilised as rapidly as possible without undue bureaucratic impediment. As long as the decision is taken quickly and people know that the money is on its way, it is possible to plan even before the money actually arrives. It is also very important, symbolically and politically, to make this gesture of solidarity with all the regions that have suffered this summer. As new events crowd upon our agenda and these events begin to fade in the minds of those who have not directly suffered, it is important to keep these issues very high on the agenda and to process what needs to be processed as rapidly as possible.
(EL) Mr President, scientists have predicted that within a matter of decades the Mediterranean will turn into desert. The environmental disaster that the forest fires have inflicted on Greece, and the fires in other Mediterranean countries, are enough to convince me that this prediction will be realised if global warming and extreme weather phenomena continue.
This threat to the European Union should be seen as no less serious than terrorism, illegal immigration, organised crime, etc. We in the European Union must therefore act jointly to confront it.
I welcome Mr Špidla's announcement that the Commission's communication is being drafted. I hope that the Commission will engage the most competent and specialised personnel on matters of forest protection and forest fire control in order to improve forest fire-fighting techniques.
However, I believe that the European Union should also encourage research into the development of aerial fire-fighting resources capable of operating nocturnally. How absurd that military aircraft should be able to operate at night, whereas aerial fire-fighting resources used against such a serious direct threat to the whole of Europe should not.
A further issue is the Natura 2000 programme, of which our forests are part. We should rationally scrutinise this programme, which prohibits the creation of fire belts and access paths for fire-fighting vehicles. The fact of the matter is that we are losing forests in a bid to save trees. Let us re-examine this matter.
Lastly, I believe that these studies, which are to be carried out across Europe, should lay even greater emphasis on reforestation and environmental restoration in the wake of such ecological disasters.
(IT) Mr President, ladies and gentlemen, the forest fires have affected several European Union countries, sadly, and have even caused loss of life. Italy, too, has once again been hit hard this year. Unfortunately this is nothing new; it is a growing phenomenon and, above all, one that cannot be treated as an emergency year after year.
Quite frankly, if our proposals and demands are to be meaningful and effective, we must begin by pointing out that in a large number of cases these are not tragic accidents but amount to downright criminal acts: crimes committed against the environment, people, society as a whole and its future, perpetrated for speculative reasons. These crimes must be dealt with rapidly, effectively and severely, in a dissuasive and well-planned fashion.
What role can the European Union play alongside the Member States in responding to these disasters and criminal acts? What tools can it make available? It is a good idea to set up an EU task force providing rapid help with rescue operations and sending resources and assistance, but we must take a broader approach going to the very root of the problem.
We must combat criminality and its perverse system of speculative gain by instituting legislative coordination among the Member States with regard to land management and the intended use of areas subject to fire and destruction. Time constraints must be laid down to act as a bar to illegal construction in farming and animal-rearing areas. Resources must be invested in helping local communities by establishing a common reporting network. That is how to put prevention before law enforcement.
(DE) Mr President, ladies and gentlemen, it has been made clear several times in today's debate that the recent natural disasters in Member States of the EU, and not only in Greece, have shown that besides the measures which must be taken at national level, there is an urgent need for better crisis response mechanisms for the European Union as a whole.
As the rapporteur for the Solidarity Fund, I am mystified as to why the Council has so far dissented from debating the revised version of the 2002 solidarity instrument, which was adopted one and a half years ago by the Commission and European Parliament. This new revised version is a more flexible and straightforward instrument for the provision of assistance: if it is not mobilised now under the Portuguese Presidency, in the wake of these recent disasters, when will it be mobilised? Europe's citizens are quite rightly asking themselves: why is the EU not capable of acting more swiftly? How much is the much-vaunted solidarity among Member States worth? The answer to that question is determined by crisis situations like this one, in my view.
The version of the Solidarity Fund adopted by the European Parliament in 2006 is a strong and flexible instrument which serves the interests of the EU, and its deployment will enable those living in eligible areas to benefit from effective assistance and support based on solidarity. This fund is not only a mechanism for restoring normality and functionality, infrastructure and economic and social life; it also - and this is important for the EU - sends out a clear political signal from the EU to citizens who find themselves in an acute crisis.
It is not about endowing the fund with more money. That is not a contentious issue; a nominal budget line of one billion euros should be maintained. In light of recent events, however, I appeal to the Council - and the Portuguese Presidency in particular - to make this revised solidarity instrument's entry into force a priority.
- (ES) Mr President, I wish to express solidarity with the Greek people after this summer's disaster and most especially my condolences to the families of those who have been lost.
As has been said on many occasions, natural disasters are not exclusive to Greece. In Spain this summer, in fact, we had several large fires in Valencia and the Canary Islands in particular. Fortunately the state facilities worked well, the fires were put out in good time, and the State institutions are now dealing with compensation for those affected.
I agree with my colleague Mr Galeote, and I am delighted with his rather tardy conversion, in that this kind of debate cannot be used to level attacks at a specific government. The remarks made here by the Socialist Members have been proper at all times and aimed at expressing solidarity with Greece, not using the situation for political gain. I trust the People's Party will feel able to maintain this attitude in future debates.
I believe in any case that Dagmar Roth-Behrendt has expressed things very well indeed: basic jurisdiction still falls to the Member States, but action may be taken at EU level through the Solidarity Fund. The Commissioner, Mrs Roth-Behrendt and other speakers have singled out delays in the development of the European Solidarity Fund.
I hope that Portugal, a country particularly prone to this kind of disaster, will use its presidency to further the development of the Solidarity Fund so that we may all work together in the future should there be any repetition of such disasters.
(EL) Mr President, we experienced unprecedented conditions in Greece this summer, and it is sad that so great a disaster should strike at human level. However, today I should like to pay special attention to the threat posed to archaeological sites by natural disasters. Natural disasters, especially this summer's forest fires in Greece, have endangered monuments of major importance to European cultural heritage.
It was agonising to watch the salvage of the Ancient Olympia museum and the archaeological site of the first Olympic Games. Owing to the weather, the fire could not be contained before it had reached the archaeological site. Despite all efforts, the vegetation of the ancient forest on the Kronius Hill was entirely destroyed.
Ancient Olympia is part of the world's cultural heritage. This was the birthplace of the Olympic Games, the most important games in Ancient Greece. As an institution held in honour of Zeus, the Games shone throughout the land in antiquity, and today their light reaches all parts of the globe. Apart from the sporting competitions themselves, cultural activities used to, and still do, play a key part in the event.
Ancient Olympia is the cradle of civilisation. I am therefore giving it a special mention in the resolution. Finally, in this context, allow me to request that resources be earmarked especially for such cases, to ensure that monuments and sites of European cultural heritage are protected against disaster in future and are restored if damaged by fire.
(EL) Mr President, we are talking about an unprecedented disaster, the loss of human lives, and an economic and environmental disaster. This has been brought about by climate change, drought and high temperatures, as well as a lack of prevention and planning, and especially a lack of coordinated action.
We must take immediate, concerted action to support the victims. Reforestation and restoration of the protected areas must begin immediately. We must also prevent the illegal conversion of land into building sites.
We can achieve this through a 'European reflex', provided we mobilise Community funds without bureaucratic delay; adopt and enforce strict environmental legislation to protect forests and ecosystems; establish an independent European rapid-response team; and implement a European strategy to combat the impact of climate change.
However, we should also highlight the needs of the more vulnerable sections of the population, such as children, the elderly and the disabled.
I should like to thank Commissioner Špidla for reminding us that we should incorporate anti-exclusion measures into Greece's plan of action.
(RO) Mr President, Europe experienced a tragedy with the natural disaster in Greece this summer : loss of human lives and thousands of hectares of forests destroyed. This will, of course, have an extremely negative impact environmentally and economically. The European Union was involved in providing human and material / operational assistance and I hope that the experience acquired will contribute to the future of European civil protection. Reality shows that creating a permanent European rapid reaction force is necessary. This should include reaction teams depending on the various forms of natural disasters and organised around regional centres in order to reduce the reaction time. We also have to be sure that a mechanism is in place for making amounts available from the Solidarity Fund. Beside the devastating fires this summer, Eastern Europe, especially Romania, faced an extreme drought and over recent years, terrible floods have also affected several countries. In 2005, Romania faced the most serious floods of the last 20 years and they affected all parts of the country. Romania received financial assistance from the European Union for the projects in the affected regions but the monies were released late compared to the moment when they would have been the most effective. This summer, the abnormally high temperatures in Romania caused deaths, hundreds of people fainted, the Danube ran half dry while, last year, it flooded tens of thousands hectares of land, 10 districts were declared disaster areas and, for the first time, a red alert was declared. It is obvious that the Member States should take a joint approach to the issue of climate change. The Commission on Climate Change should draw some clear conclusions as soon as possible on the causes and the necessary measures to be taken in order to eliminate these causes.
(PT) Mr President, I want to start by adding my own words of support for the victims of these disasters, from the Canary Islands in the west to Greece and Bulgaria in the east. As others have done, I also want to commend the work of the civil protection services and in particular the fire-fighters in tackling these disasters. I especially want to welcome the statement made by Commissioner Dimas on 31 July in which he stressed the importance of the report by former Commissioner Barnier and its implementation so that Europe can be properly equipped with a civil protection mechanism capable of providing the response that has been lacking.
While it is true that coordination exists, we cannot forget the limits of this coordination: for example, the fact that the various appeals made by Bulgaria in July went unanswered.
The road forward seems very clear to me: the Commission must use the contents of this report to develop its own proposal and we in Parliament, and naturally also the Council, should duly consider and follow up these proposals, which are so important for the future of European civil protection.
Mr President, it is very clear in the motion for a resolution that we have had a Europe of excessive weather conditions, whether we consider the heat or the floods. We have heard a great deal. Obviously I, alongside my other colleagues, express my deepest sympathy for those who have suffered from the fires in Greece. Equally there are those, as Mr Corbett mentioned, who have suffered from floods, which happens to be the case in my constituency. I am surprised the Commissioner did not raise this. After all, we are talking about natural catastrophes and that also includes floods.
We have had amongst the wettest months of June and July on record, in my country. As a result, the Association of British Insurers reckons damages could be up to EUR 5 billion. Ten lives have been lost, countless homes have been destroyed, countless businesses dislocated and infrastructure has been destroyed. Therefore, it would be extremely important that floods are also included in any action which the Commission wishes to propose.
Commissioner, local people are asking questions such as: can the EU give grants which might be matched by national funding to prevent further flooding by building flood defences? Secondly, should the EU review its directive which prevents the spoil from dredging rivers and streams being left on the banks of these rivers? When we look at the estimates in the future, no one can doubt that these conditions will probably get worse. Climatologists expect the national rainfall average to increase by something like 20%, which can fall in extreme torrential downpours when you get a month's rain within a day.
In this particular circumstance, it would be very satisfying for those who might be listening to the debates in my constituency, Mr Corbett's constituency or across the UK, that you can assure them that the floods will be included, as we stated in paragraph 2 of the motion for a resolution from our group, and that the aid will be given as soon and as expeditiously as possible. As general rapporteur of the 2007 budget, I can assure you that I will be keeping a very close eye to make sure that the funds are properly and efficiently spent.
Mr President, ladies and gentlemen, first and foremost please allow me, on behalf of the ITS Group, to express my condolences and support for the families of the victims and for the Greek people as a whole.
Sixty-three people dead, others disappeared, villages destroyed, 200 000 hectares burned, as my colleagues have already mentioned, tens of thousands of heads of cattle burned, with all the consequences this entails for the national economy, and local economies in particular, as yet unassessed: this is the sad result of the forest fires that have ravaged Greece since the end of August.
The European Union, as usual, will be taking out its chequebook to assist with the rebuilding work and, as usual, it is using a tragic situation to propose an extension of its powers by creating a permanent European civil protection body. This, however, would have contributed nothing to the solidarity of the European countries that sent helicopters, water bomber units and fire-fighters to assist their Greek colleagues, as they did two years ago in Portugal, and as they will do in years to come whenever a Member State requires their assistance.
As on every occasion the European Union is concealing its own responsibilities. Forest fire prevention policy has no autonomous financing and finds itself henceforth floundering around in the Life programme, which focuses on training, communication and statistical monitoring of fires in the small element on this issue.
The Greeks are angry and they have every right to be, because the scale of this disaster is obviously the result of a number of human malfunctions: neglected undergrowth, poorly trained fire-fighters, insufficient facilities, no coordination of operations, inadequate town planning policies, calls for assistance arriving too late and, in particular, no prevention facilities. This is all the more staggering in the case of a Mediterranean country where fires and drought are common occurrences, and which was going through its third heat wave since the beginning of the year. There was no realisation that, in due consideration of the climate characteristics, there ought to have been a genuine air force of water bombers.
It is not, however, only Mr Karamanlis's Government that must be singled out here, even if its wait-and-see attitude during the initial days was particularly scandalous: only 1 000 fire-fighters, only 440 soldiers. Certain parties must be singled out, and the blame also lies with its socialist predecessors, the PASOK. New Democracy and its allies are collectively responsible for the insufficient human and material fire-fighting resources, but also for the absence of something fit to be called a fire prevention policy.
The terrible recent catastrophe in Greece merely points, unfortunately, to a failure in the system, and in a few days the Greek people will have the chance to chastise a compromised political class and choose others to make political decisions. Let us hope they make the right choice!
Member of the Commission. - (CS) Ladies and gentlemen, a debate concerning such an important subject is bound to touch on other topics that are directly or indirectly related.
Allow me to make a few general comments on European solidarity, on the Solidarity Fund and on some events that may provide lessons for the future.
In 2002 I had the experience of leading a country that was struck by terrible floods, together with the Federal Republic of Germany and Austria. It was the scale of that disaster that provided the incentive for the creation of the Solidarity Fund. The disaster occurred in August and the first payments were received by the Czech Republic the following January. I can say without hesitation that it was incredibly fast: starting from zero, formulating a political concept, setting up the structure and putting the aid into practice. That aid was significant and it was very much appreciated in our country.
I have been aware ever since of the importance of solidarity, not just on financial terms, but also in general. I will never forget those Danish and French fire-fighters and the many people from all other parts of Europe who played their part in helping us to cope with that disaster.
My experience made me realise that no matter how well organised a country may be, there will always be disasters that go beyond its own borders. No country can permanently maintain the level of resources necessary to cope with such extreme situations. I therefore believe that it is right to strive to find ways and means that allow us to act in such situations in a coordinated manner at EU level. This is absolutely crucial. The concrete form it will take may still be open to discussion. What is evident, however, is that the capability to react and mobilise all of the possible resources at EU level or through the EU is enormously important and is still insufficient at present. There has been little mention of the fact that Bulgaria did not receive any assistance. The capacity was simply exhausted. There was no hidden deliberation: there were just no aircraft; there was not enough trained personnel.
As regards the aid to Greece specifically, it is now clear that the assistance is ready. It will be implemented at the request of the Greek Government. In any case, all of the Commission bodies will make every effort to ensure that the aid is implemented as quickly and as effectively as possible.
Allow me now to reiterate briefly what I said in my opening statement. We should consider the Solidarity Fund, which since its establishment has already been mobilised in at least 20 or 30 cases. It was created in the aftermath of the floods. It has intervened or helped in cases of devastating hurricanes, such as Hurricanes Gudrun and Kyril. It will now be used to provide assistance in relation to these devastating forest fires. Such are the possibilities of the Structural Funds, which can be restructured as a result of new experiences and new needs, and we are prepared to do just that, galvanised, among other things, by Commissioner Hübner's visit to Greece. Another important lesson I have learnt is that personal experience of such disasters is worth a multitude of television documentaries.
Ladies and gentlemen, in our present debate we have touched upon the problems of climate change, prevention, flood prevention, the environmental protection strategy, urban planning and development, and many others. All these matters are undoubtedly interconnected. That is why it is so important to look for answers at a European level, which is, after all, what we are doing here.
Ladies and gentlemen, let me conclude my speech with a few simple words. Solidarity is necessary, and when you experience it, you feel, even in very difficult situations, that you are much stronger than you ever expected. Thank you.
Before concluding the debate, I wish to thank all the Members who have spoken, from all the political groups, for their valuable contributions. I was born in Peschici, one of the villages in southern Italy that was most severely affected by this summer's fires. Three of those who died in the fires came from there. I understand the pain and consternation expressed by many Members and am grateful to you all for being so resolute and to the point. I hope that the Council will be equal to the task of addressing the concerns of Parliament and the Commission.
I have received five motions for a resolution pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Tuesday.
Written statements (Rule 142)
in writing. - (DE) Mr President, ladies and gentlemen, the images of the serious fires in Greece haunted us throughout the entire summer. The swift assistance provided by other EU countries to tackle the fires and the EU's current offer of assistance payments will not be forgotten in Greece.
However, there is something that has been forgotten in Greece for decades, and this brings me to the cause of the recent disaster: namely the need to set up a land register. Greece has been obliged by the EU to act here for some time, but no action has been taken yet. As a consequence, large areas of the Greek forest have remained common land, in effect a no-man's-land. Anyone who burned a section of forest and put a cabin on it could be certain that there would be no comeback; indeed, his action would be legalised after the fact. This situation has made arson the national sport. The EU is willing to help the Greek people now, but Greece must take a good look at itself and if necessary give itself a rap on the knuckles. Specifically, this means that if Greece does not complete its land register by 31 August 2008, not only will the penalties accumulated - which run into millions - finally be due; other payments must be considered as well. As the rapporteur for the transparency of agricultural expenditure in the EU, I will be following this very closely.
in writing - Whilst I appreciate the scale of devastation caused by the Greek forests fires and regret the lives lost within this incident, I must stress that this is indeed a resolution on natural disasters. Therefore I am disappointed that the Commissioner has not made any reference to the floods which occurred in the UK. They caused widespread damage across the country including in my region, the West Midlands. In Worcestershire over 5 000 homes and business were affected and more than 2 000 people were temporarily displaced.
The impact on infrastructure has been significant, with many roads waterlogged for weeks afterwards and some that have totally disappeared. Agriculture was also severely affected and the impact of this is not confined to the loss of produce but also loss of crops, grazing land and next year's yield.
Therefore I would urge the Commission to ensure that the UK's application for funding assistance from the Solidarity Fund is also brought forward to help alleviate some of the immediate consequences of the floods. It is imperative that the systems enabling access to funds are streamlined and that any proposed EU rapid reaction body to assist Member States also covers extreme flooding.
in writing. - (HU) The natural disasters in the summer.
Climate change has turned this summer into a catalogue of catastrophes. Record floods, droughts and forest fires have caused devastation across Europe. In Hungary a significant proportion of the maize crop was destroyed due to drought, and more than 400 hectares fell victim to flames in forest fires even though our fire-fighters bravely stood their ground in Hungary - and in Greece too. Now the EU has to draw the right lessons from these events.
I would like to remind you that arson, deliberate fire-raising, is suspected in the case of the conflagrations both in Greece and in Sicily. It is of great importance that the damage caused in the course of any incident of arson where protected natural assets are damaged or destroyed does not lead to a change in the official status of these areas. If it is possible to circumvent the authorities with a deliberately discarded cigarette butt, and if permits, for example building permits, rejected for environment protection reasons can thus be acquired, then soon the whole of Europe will be in flames. The European Union and its Member States must put particular focus on the proper restoration and reconstruction of these devastated areas.
Finally, I would draw attention to one small, unfortunately administrative shortcoming. While it used to be possible, before putting early assistance into place, to get disaster relief funds from the Union quite quickly, even within two months, it now takes almost one year. I hope that the Union will make changes to this practice and aid will once again be processed quickly. Remember: to give quickly is to give double.
in writing. - (DE) The frequency, scale, complexity and impact of natural disasters have increased substantially throughout Europe in recent years. The summer of 2007 was marred by massive forest fires and severe flooding, resulting in substantial material and environmental damage. These natural disasters have made it clear, once again, that the existing national resources are reaching their limits, both financially and technically. A well-functioning, efficient and rapid-reaction European civil protection mechanism is therefore an urgent necessity. For that reason, I call for effective engagement from Europe and appeal to the Commission to adopt appropriate measures.
Everyone remembers the flood disasters in Central Europe in 1999, 2001 and 2005 and the devastation they caused in Austria and its neighbouring countries. The EU's disaster relief fund was established in response. The time has now come to make this fund as flexible as possible and to mobilise it without delay. The development of a crisis reaction mechanism will also facilitate a rapid response in larger-scale emergency situations.
in writing. - (FR) I support the view expressed in the motion for a resolution and I also wish to express my solidarity with the Greek people affected by this disaster.
The EU ought to provide consequent aid to Greece as soon as possible, and seriously improve its capacities and means in terms of civil protection and emergency action.
Regrettably, the weather has been merciless in other European countries this summer. Cyclone Dean, with winds blowing at over 200 km/h, was one of the most violent hurricanes to hit the Antilles Arc in more than 20 years: it caused extensive damage to the agricultural sector and to the electricity and telecommunications networks in Martinique and Guadeloupe, two of the EU's ultraperipheral regions.
I urge the European Commission to take the required measures to support the agricultural sector in Martinique and Guadeloupe, especially the banana and sugar cane sectors, after their fruit plantations were almost completely destroyed, with disturbing social, economic and human consequences.
It is essential that the new Solidarity Fund and the enhanced EuropeAid programme enter into force as soon as possible.